Boslaugh, J.
Upon a plea of nolo contendere to issuing an insufficient fund check with intent to defraud the defendant was sentenced to imprisonment for 1 to 3 years. He has appealed and contends the sentence is excessive.
The defendant is 25 years of age, is married, and has two children. He has a tenth grade education and has been employed as a truck driver and as a carpenter. He has no criminal record other than traffic offenses and a history of writing insufficient fund checks.
The presentence report indicates the defendant has written approximately 100 insufficient fund checks since 1969. In 1970, the defendant was placed *426on 2 years probation by the District Court for Washington County, Nebraska, for writing an insufficient fund check. One of the conditions of probation was that the defendant make restitution in the amount of $684.68 at the rate of $30 per month. It was necessary to extend the probation period twice in order to secure compliance with this condition. In 1973 the defendant was fined $100 each on two counts of issuing insufficient fund checks in Adams County, Nebraska. Similar charges were filed in Clay, Nuckolls, and Thayer Counties.
In May 1975, the defendant was sentenced by the District Court for Saunders County, Nebraska, to imprisonment for 1 year for issuing an insufficient fund check. This sentence was commuted and the defendant was discharged from the penal complex on October 18, 1975. The present offense was committed on April 4, 1976.
In view of the defendant’s history the sentence imposed in this case was clearly not excessive. The judgment of the District Court is affirmed.
Affirmed.